Case 2:20-cv-00281-JRG Document 113-5 Filed 03/22/21 Page 1 of 4 PageID #: 4900




                  EXHIBIT 4
Case 2:20-cv-00281-JRG Document 113-5 Filed 03/22/21 Page 2 of 4 PageID #: 4901




                                                                                         Nathan R. Curtis
                                                                                         Direct: +1 214.698.3423
                                                                                         Fax: +1 214.571.2961
                                                                                         NCurtis@gibsondunn.com


  December 18, 2020


  VIA ELECTRONIC MAIL

  Robert Christopher Bunt
  Parker, Bunt & Ainsworth, P.C.
  100 East Ferguson, Suite 418
  Tyler, Texas 75702
  (903) 531-3535
  rcbunt@pbatyler.com

  Re:    KAIFI LLC v. T-Mobile US, Inc. et al., Case No. 2:20-cv-281 (E.D. Tex.)

  Dear Mr. Bunt:

  I write in response to your December 7, 2020 letter regarding KAIFI’s infringement
  contentions.

  A.     KAIFI Has No Basis to Accuse Over-the-Top and Other Non-Wi-Fi Calling
         Services of Infringement

  KAIFI does not have a good faith basis to accuse OTT and other non-Wi-Fi Calling services
  of infringement. That is clear from KAIFI’s failure to provide any charts for these services or
  to articulate an infringement theory in any way, and is confirmed by your December 7, 2020
  letter. In fact, as your letter shows, KAIFI has no evidence whatsoever that OTT services
  operate in an infringing manner, let alone that they operate in the same way as the accused
  Wi-Fi Calling services. To the contrary, KAIFI is well aware of the fact that OTT services
  operate differently from Wi-Fi Calling services, and has been on notice since well before this
  case was filed. See 11/13/2020 Curtis Ltr. at 4‒5. Despite knowing that the two services
  operate in fundamentally different ways, however, KAIFI has made no attempt in its
  infringement contentions to show how OTT and other non-Wi-Fi-Calling services allegedly
  infringe. KAIFI’s reliance on an allegation for which it has no basis and, in fact, knows is not
  true, is highly inappropriate. Consistent with its (and its lawyers’) obligations under the rules,
  KAIFI must withdraw its allegations against OTT and other non-Wi-Fi-Calling services
  immediately.

  KAIFI’s attempt to excuse its baseless allegations by contending it needs “access to technical
  documentation on T-Mobile’s WiFi switching infrastructure and the relevant source code”
  (12/7/2020 Bunt Ltr. at 2) before articulating a basis to accuse OTT and other non-Wi-Fi-
  Calling services runs afoul of the Local Patent Rules. Under these rules, a party’s infringement
Case 2:20-cv-00281-JRG Document 113-5 Filed 03/22/21 Page 3 of 4 PageID #: 4902




  Robert Christopher Bunt
  December 18, 2020
  Page 2



  contentions must be served prior to the production of source code and technical documents,
  and are “deemed to be that party’s final contentions,” unless permitted to amend under the
  rules or a court order. See P.R. 3-1, 3-6.

  KAIFI’s effort to excuse its failure to provide a basis for its contentions regarding OTT
  services is particularly specious given that KAIFI already knows that OTT services neither
  operate like Wi-Fi Calling nor infringe. Thus, KAIFI does not need additional technical
  documentation to know that there is no good faith basis to allege that OTT services infringe
  any claim of the asserted patent. As KAIFI is aware—at least because the issue was briefed
  on summary judgment in the AT&T matter—the Wi-Fi data path for OTT services does not
  enter a wireless carrier’s core network at all; instead, the data is passed to a user’s home Wi-Fi
  access point directly from an Internet service provider. See KAIFI LLC v. AT&T Inc.,
  No. 2:19-cv-00138-JRG, Dkt. 197 at 7‒8 (E.D. Tex. June 18, 2020); 11/13/2020 Curtis Ltr.
  at 4‒5. KAIFI thus has no basis to continue alleging that T-Mobile infringes when subscribers
  use these third-party OTT services. See Fed. R. Civ. P. 11(b).

  Your responses with respect to the other non-Wi-Fi Calling services—T-Home Internet,
  T-Mobile Wi-Fi Services, T-Vision, Binge On, and Music Freedom—are similarly
  unsatisfactory. As explained in our November 13, 2020 letter, these services have nothing to
  do with switching between an LTE network and a Wi-Fi network. See 11/13/2020 Curtis Ltr.
  at 5‒6. KAIFI thus has no basis to accuse these services of infringement either.

  B.      KAIFI’s Allegations Against Wi-Fi Calling Are Deficient

  Your letter also fails to cure the deficiencies in KAIFI’s infringement allegations against Wi-Fi
  Calling. Your assertion that KAIFI needs to inspect source code and other technical
  documentation is wrong.1 KAIFI alleges that T-Mobile’s Wi-Fi Calling is based on 3GPP
  standards (see, e.g., Inf. Cont., App’x 1 at 17‒19), yet KAIFI’s infringement contentions do
  not provide adequate notice of how KAIFI contends those standards relate to the asserted claim
  language. Rather, KAIFI’s claim chart with respect to Wi-Fi Calling makes it “impossible . . .
  to determine the theory of infringement with any certainty.” Traxcell Techs., LLC v. Huawei
  Techs. USA Inc., No. 2:17-cv-00042, 2017 WL 6559256, at *4 (E.D. Tex. Dec. 21, 2017).
  KAIFI must, at a minimum, supplement its infringement allegations against Wi-Fi Calling
  with respect to the following elements:

   1
       Courts in this District reject efforts—such as KAIFI’s—to provide limited detail in
       infringement contentions while waiting for access to source code and other technical
       documents. Linex Techs., Inc. v. Belkin Int’l, Inc., 628 F. Supp. 2d 703, 712 (E.D. Tex.
       2008). Additionally, T-Mobile does not have possession, custody, or control of the source
       code for the components in T-Mobile’s network accused with respect to Wi-Fi Calling.
Case 2:20-cv-00281-JRG Document 113-5 Filed 03/22/21 Page 4 of 4 PageID #: 4903




  Robert Christopher Bunt
  December 18, 2020
  Page 3



  “a location register that stores location information of the data communication terminal”
  (claim 1). T-Mobile is not asking for “additional evidence of infringement.” 12/7/2020 Bunt
  Ltr. at 1. The claims require as a single limitation “a location register that stores location
  information of the data communication terminal.” Your letter admits that the contentions
  allege that one of nine pieces of information “will be stored in one or more of” an HSS, AAA
  Server, or GMLC. Id. This does not put T-Mobile on sufficient notice of KAIFI’s
  infringement theories.

  “a router that determines the location of the data communication terminal stored in the
  location register” (claim 1). Your statement that the PDN GW “uses location information,
  for example, the information in the HSS, to determine the location of the user’s mobile device”
  does not inform T-Mobile of what specific information is allegedly used to determine the
  location of the user’s mobile device. 12/7/2020 Bunt Ltr. at 2. The deficiency prejudices
  T-Mobile’s ability to prepare its case with respect to this element.

  “a second step of determining . . . the received indoor system ID information is identical to
  indoor system ID information stored in the location register” (claim 12). Your response on
  this limitation is circular. You state that “[t]he place of store of the SSID on the Wi-Fi network
  is a location register.” 12/7/2020 Bunt Ltr. at 2. This does not answer the question of which
  specific element is alleged to be a location register and stores the SSID of the Wi-Fi network.
  KAIFI’s infringement contentions are based largely on 3GPP standards, but never point to
  anything in the 3GPP standards or otherwise that stores an SSID for Wi-Fi Calling.

  “storing the indoor location” and “storing the outdoor location” (claim 12). Your letter
  does not provide any response on KAIFI’s failures with respect to alleging infringement of
  these limitations. KAIFI’s infringement contentions do not clearly identify what information
  elements KAIFI contends are the “indoor location” and “outdoor location,” or what alleged
  “location register” those information elements are stored in.

                                          *       *       *

  Please confirm by December 21, 2020, that KAIFI will withdraw its infringement allegations
  against OTT and other non-Wi-Fi-Calling services and will supplement its contentions against
  Wi-Fi Calling, or provide a time when both lead and local counsel are available to meet and
  confer so that T-Mobile can raise this with the Court.

  Sincerely,



  Nathan R. Curtis
